Order entered September 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00565-CV

                       JW GST EXEMPT TRUST, ET AL., Appellants

                                                V.

                           WRENO S. WYNNE, ET AL., Appellees

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 84117-86

                                            ORDER
       A 2,562 page clerk’s record was filed on June 4, 2014. On August 20, 2014, the parties

filed a joint motion in the trial court seeking to correct numerous errors and omissions in the

clerk’s record. On August 21, 2014, we received a corrected clerk’s record. The corrected

clerk’s record did not correct the errors and omissions set forth in the parties’ joint motion. For

this reason, in an order dated August 25, 2014, we struck the clerk’s records filed on June 4,

2014 and August 21, 2014. We ordered Rhonda Hughey, Kaufman County District Clerk, to

file, by September 25, 2014, a clerk’s record correcting each error and omission set forth in the

parties’ joint motion. On August 25, 2014, a supplemental clerk’s record was filed containing a

corrected index, apparently pertaining to the corrected clerk’s record filed on August 21, 2014,

and the documents omitted from both of the previously filed clerk’s records. Because we struck
the June 4, 2014 and August 21, 2014 clerk’s records, the supplemental clerk’s record does not

cure the problems previously identified.

        On the Court’s own motion, we STRIKE the supplemental clerk’s record filed on August

25, 2014.

        We ORDER Rhonda Hughey to file by OCTOBER 10, 2014, a complete and accurately

indexed clerk’s record containing all requested documents. Appellants’ brief will be due fifteen

days after the clerk’s record is filed.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Howard Tygrett, Judge of the 86th Judicial District Court of

Kaufman County, Texas, Rhonda Hughey, and all counsel of record.

                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE